Kane and Casey, JJ.,
dissent in a memorandum by Kane, J. Kane, J. (dissenting). Initially, it is noted that a default *881judgment was entered against Green Mountain Forest Products, Inc., a named defendant in this action, who eventually settled with plaintiffs. With this in mind, we further note that the stipulation entered into between plaintiffs and the remaining defendants demonstrates that Green Mountain was directed to cut plaintiffs’ timber by defendant Thomas Taylor and that defendants John J. McGee and Wilmington Dryer Company (hereinafter collectively referred to as Wilmington) were liable for the acts of Taylor. Thus, by the very facts as stipulated to by plaintiffs, Wilmington was the sole wrongdoer causing plaintiffs’ damages. Had it been found otherwise, we would be in favor of remittal to calculate that percentage of liability attributable to each tort-feasor to determine the effect of Green Mountain’s settlement with plaintiffs on the remaining defendants’ liability thereto (see, General Obligations Law art 15).
As to damages recoverable from those defendants remaining, the majority correctly states that, pursuant to this court’s previous holding (111 AD2d 459), plaintiffs are entitled to the enhanced market value of the trees harvested by defendants (see, Disbrow v Westchester Hardwood Co., 164 NY 415, 420). In our view, however, the enhanced market value is limited in this instance to the "enhanced value arising from the trespasser’s labor” (75 NY Jur 2d, Logs and Timber, § 30, at 720; see, Silsbury v McCoon, 3 NY 379, 381-383). The record demonstrates that the remaining defendants’ labor was limited to directing Green Mountain to the areas to be harvested on defendants’ land, during which time defendants "recklessly” directed the harvesting of 14.75 acres of timber situate on plaintiffs’ adjoining property. In our view, "[the timber’s] ’removal from [plaintiffs’ property] constituted the conversion, and [its] value at that place at the time of conversion is the measure of damages’ ” (Rock v Belmar Contr. Co., 141 Misc 242, 244, quoting Johnson v Kathan, 88 Hun 456). Defendants received $1 per ton of Green Mountain’s wood chips for the wrongfully cut trees, for a total of $885. That figure accurately reflects the labor invested by defendants into the wrongfully harvested trees and, therefore, the enhanced market value of the trees at the time of their harvesting. Accordingly, we would amend Supreme Court’s judgment to reflect the finding that the market value of the timber removed was $885.